        Case 1:20-cv-11352-RGS Document 7 Filed 07/22/20 Page 1 of 3




                  UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 20-11352-RGS

                         CARLA MARIE CONFORTO

                                       v.

                    COMMISSIONER LINDA S. SPEARS


                                    ORDER

                                 July 22, 2020

STEARNS, D.J.

      Carla Marie Conforto has filed a petition a writ of habeas corpus on

behalf of her two young children and a motion to proceed in forma pauperis.

Her papers indicate that care and custody proceedings concerning the

children are taking place in the state’s juvenile court. Conforto alleges that

her federal constitutional rights and those of her children are being violated

because she is being required to represent herself. According to Conforto,

she had moved the juvenile court to discharge her counsel because of a

conflict of interest. Conforto represents that the juvenile court granted the

motion but denied Cole’s request for the appointment of new counsel.

Conforto seeks injunctive relief, asking this court to require the juvenile court

to stay proceedings and appoint new counsel for her.
        Case 1:20-cv-11352-RGS Document 7 Filed 07/22/20 Page 2 of 3




      Upon review of the petition, the Court abstains from exercising

jurisdiction over this action. “Abstention is a devise designed to facilitate the

side-by-side operation of federal and state courts, balancing their respective

interests in the spirit of comity.” Coggeshall v. Mass. Bd. of Registration of

Psychologists, 604 F.3d 658, 664 (1st Cir. 2010). “Except in the most

extraordinary cases, a federal court must presume that state courts,

consistent with the imperatives of the Supremacy Clause, see U.S. Const. art.

VI, are fully competent to adjudicate federal constitutional and statutory

claims properly presented by the parties.” Casa Marie, Inc. v. Super. Ct.,

988 F.2d 252, 262 (1st Cir.1993) (footnote omitted).           Under Younger

abstention, see Younger v. Harris, 401 U.S. 37 (1971), “a federal court must

abstain from hearing a case if doing so would ‘needlessly inject’ the federal

court into ongoing state proceedings.” Coggeshall, 604 F.3d at 664 (quoting

Brooks v. N.H. Supreme Ct., 80 F.3d 633, 637 (1st Cir. 1996)). Younger

abstention is even appropriate where litigants “claim violations of important

federal rights,” In re Justices of Superior Ct. Dept. of Mass. Trial Ct., 218

F.3d 11, 17 (1st Cir. 2000), as long as the federal claims can be “raised and

resolved somewhere in the state process,” Maymó-Meléndez v. Álvarez-

Ramírez, 364 F.3d 27, 36 (1st Cir. 2004) (emphasis added).




                                       2
          Case 1:20-cv-11352-RGS Document 7 Filed 07/22/20 Page 3 of 3




      Here, the court would “needlessly inject” itself in a pending state

proceeding if it were to provide the requested relief. The court has no reason

to believe that the Conforto will not have an opportunity to raise all pertinent

issues within the state court system, whether in front of the trial court or on

appeal.

      Accordingly, for the reasons stated above, the motion for leave to

proceed in forma pauperis is GRANTED, the petition is DENIED, and this

action is DISMISSED.



                               SO ORDERED.

                                       /s/ Richard G. Stearns
                                       _ _____                  ___
                                       UNITED STATES DISTRICT JUDGE




                                       3
